Opinion by
Orlady, J.,
By the 25th section of the Act of April 4, 1831, P. L. 439, it is provided that the council of the borough of Pottsville shall “ appoint a sufficient number of persons as police officers .... who, during the time of their appointment, shall be vested with the same authority, and entitled to the same privileges, emoluments, and fees as the constables of the said borough are, or shall hereafter be invested with or be entitled to by law.” The plaintiff was a duly appointed acting policeman of the borough, and as such an officer, arrested by virtue of a legal warrant a person who was subsequently tried and convicted in the court of quarter sessions of the county. For this service he made demand for the fees to which a constable would be entitled for similar services but was refused payment by the defendant.
The Act of July 14, 1897, P. L. 266, provides that “ all municipalities and corporations employing policemen shall pay to all such policemen a fixed or stipulated salary; and that it *330shall not be lawful for any such policeman to charge or accept any fee or other compensation in addition to his salary for' any service rendered or performed by him of any kind or nature whatsoever pertaining to. his office as a policeman, except public rewards and the legal mileage allowed for traveling expenses.” The 2d section prohibits any high, ward, township, or other constable, who is at the same time employed as a policeman from charging or accepting any fee or other compensation in addition to the salary paid to him as a policeman for any service rendered or performed by him either as a policeman or as a constable, etc. The 4th section repeals all acts or parts of acts inconsistent with its provisions.
The plaintiff was a policeman and as such was entitled to be paid. The office of constable is entirely different from that of policeman. The term, duties, and liabilities of a constable are fixed by the acts of assembly; a policeman is a minor municipal officer and the duration of his term, compensation, and duties are defined and limited by the appointing power. The general sweeping provisions of the act of 1897, repealing all inconsistent acts, were intended to prevent the exaction of double compensation for services rendered, and were a substitute for the act of 1831 so far as relate to Schuylkill county. If the mandate of the new statute be obeyed there is nothing for the old to operate on. There is no ambiguity or doubt in regard to it, and the plaintiff policeman was to be compensated as such for his services by a stipulated salary: Commonwealth v. Allegheny County, 168 Pa. 303.
As stated by Dillon on Municipal Corporations, section 87, “ It is a principle of very extensive operation, that statutes of a general nature do not repeal by implication charters and special acts passed for the benefit of particular municipalities ; but they do so, when .it appears to have been the purpose of the legislature. If both the general and the special acts can stand they will be construed accordingly. If one must give way, it will depend upon the supposed intention of the lawmaker, to be collected from the entire course of legislation, whether the charter is superseded by the general statute, or whether the special charter provisions apply to the municipality, in exclusion of the general enactments: ” McCleary v. Allegheny County, 163 Pa. 578; Allegheny County v. Grier, 179 Pa. 639; Schuylkill County v. Pepper, 182 Pa. 13.
*331The abuse of demanding in tbe name of the law double compensation for single service, and the clear legislative intent to supersede the charter provisions with the more reasonable ones of the act of 1897, so as to prevent abuse of process, makes it clear that the latter act repealed the former, and this is emphasized by the repealing clause in the 4th section.
The act of 1897 does not offend against the constitutional prohibition providing that the general assembly shall not pass any local or special law .... regulating the fees or extending the powers and duties of constables. It is not necessary to cite further than Atty. Gen. ex rel. v. Mohr, Mayor, recently decided by the supreme court.
This plaintiff is not a constable direct or a deputy. The act refers to all constables in the commonwealth and prohibits them from demanding or receiving fees for services rendered as constable as well as a salary as policeman.
The assignments of error are overruled, and the judgment is affirmed.